Citation Nr: 0008641	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain.

2.  Entitlement to service connection for a left wrist 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
recurrent and chronic low back pain, unknown etiology.  In a 
separate rating decision, the RO denied service connection 
for a left wrist condition, which the veteran has also 
appealed.   


FINDINGS OF FACT

1.  VA orthopedic progress notes from February 1997 provide a 
back diagnosis of chronic low back pain, with L4-L5 herniated 
disc, L5 radiculopathy.

2.  The veteran's service medical records reveal at least two 
complaints of low back pain in service.

3.  In a July 1996 neurological evaluation, Gary M. Weiss, 
M.D. provided a nexus opinion connecting the veteran's 
current low back condition to an aggravation of his back 
condition during active military service. 

4.  The record does not contain competent evidence of a nexus 
between the veteran's current left wrist condition and an 
inservice disease or injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic low back is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The claim for service connection for a left wrist 
condition is not well grounded.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Chronic low back pain
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, hereinafter the Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran has submitted evidence of a current chronic low 
back pain disability.  VA outpatient treatment progress notes 
from February 1997 reveal that the veteran has been treated 
by VA for chronic low back pain.  The progress notes indicate 
that the veteran currently has a herniated disc at L4-L5, 
with an L5 radiculopathy.  Epidural steroids have been 
recommended, and the veteran also complains of leg pain 
radiation.  The diagnosis is chronic low back pain, with L4-
L5 herniated disc, L5 radiculopathy.  This is sufficient 
evidence of a current low back disability.

The veteran's service medical records document two instances 
of back complaints.  In August 1964, the records show an 
unspecified back condition in which hot packs and linament 
were prescribed.  In February 1966, the veteran complained of 
back pain, and was prescribed exercises and a bedboard.  The 
Board finds that this is sufficient evidence of an inservice 
disease or injury for purposes of a well grounded claim.  

As for evidence of a nexus between the veteran's current back 
condition and an inservice disease or injury, the Board finds 
that sufficient evidence exists in the record.  A July 1996 
neurological examination by Gary M. Weiss, M.D. included a 
reported history of the veteran's back problems going back to 
age 8, and follows through his inservice back complaints and 
his postservice back treatment.  Dr. Weiss stated that, in 
his opinion, the veteran "had lumbosacral trouble prior to 
being in the service and the service activity worsened the 
L4-L5 disc that has continued to slowly worsen ever since."  
The Board finds that this is sufficient evidence of a nexus 
between his current back condition and his active duty 
service, in that Dr. Weiss infers that the veteran's physical 
activities during service aggravated his low back condition.  
The Board also notes that VA outpatient treatment records 
from July 1996 include a statement from the veteran's 
treating physician, a VA orthopedic surgeon, that the 
veteran's low back pain has been a problem since childhood 
and was aggravated during service.  

Based on the foregoing evidence, the Board finds that the 
veteran has submitted a well grounded claim for service 
connection for chronic low back pain.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); Caluza, supra.  However, this claim 
will be the subject of a remand order at the end of this 
decision.       

	II.  Left wrist condition
The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp.); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
held that a well grounded claim is comprised of three 
specific elements:  (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza, supra.  In the absence of any 
one of these three elements, the claim is not plausible, and 
the Board must find that the claim for service connection is 
not well grounded and therefore must be denied, pursuant to 
the decision of the Court in Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The Board is satisfied that the veteran has provided 
sufficient evidence of a current left wrist disability for 
purposes of a well grounded claim.  VA outpatient treatment 
progress notes from April 1997 indicate that the veteran was 
scheduled for left wrist surgery by VA in September 1997 for 
an old fracture.  In February 1997, VA orthopedic progress 
notes indicate that the veteran complained of a previous left 
wrist fracture and current discomfort and difficulties 
flexing.  X-rays of the left wrist revealed an old scapho 
navicular fracture of the left wrist.  The veteran exhibited 
limited range of motion of the wrist in dorsiflexion and ulna 
deviation.  The Board is  satisfied that the veteran has 
submitted sufficient evidence of a current left wrist 
disability for purposes of a well grounded claim.   

The Board next considers whether there is evidence of the 
incurrence or aggravation of a disease or injury during 
active military service.  The veteran's service medical 
records indicate that, in December 1964, the veteran fell on 
some stairs and hurt his left hand and upper arm.  X-rays 
were negative, but he was prescribed the use of a splint for 
one week.  This evidence satisfies the well grounded 
requirement of an inservice injury related to the left wrist.      

The Board finds that the veteran's left wrist condition claim 
must fail because of the absence of a nexus, from a competent 
medical authority, between his current left wrist condition 
and his inservice left hand and upper arm injury.  The 
veteran's service medical records do not reveal any further 
complaints regarding his left wrist, hand or upper arm during 
service.  The separation physical examination report from 
March 1967 does not reveal any complaints or findings of left 
wrist problems.  The February 1997 VA progress notes reveal a 
"history of [left wrist] fracture".  Yet these records do 
not include any medical opinion connecting his current left 
wrist condition to service.  Similarly, the February 1997 
orthopedic progress notes describing an old scapho navicular 
left wrist fracture does not include an opinion from a 
competent medical authority connecting this "old" wrist 
fracture to service.  The Board reiterates that the service 
medical records include a notation that X-rays of the wrist 
taken after the veteran's inservice fall were negative.  A 
review of the entire record does not reveal any nexus 
opinion, from a competent medical authority, connecting the 
veteran's current left wrist condition to service.      

The veteran essentially relies on his own opinion that his 
current left wrist condition originated with his December 
1964 inservice fall.  The record does not show that the 
veteran is a medical professional or has the training and 
expertise to be qualified to provide opinions on clinical 
findings. Consequently, these statements do not constitute 
competent medical evidence of the origin of his current wrist 
disability.  Such a claim must be based on a diagnosis by a 
qualified physician and supported by a physical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A review of 
the record does not reveal any competent medical evidence 
from a qualified physician to support this claim.  

As the veteran has presented no evidence, other than his own 
allegations, to establish that his current left wrist 
condition was incurred or aggravated by active service, his 
claim for service connection for a left wrist condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp.); Caluza, 7 Vet. App. at 506.   

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp.), VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991 
& Supp.) to advise the claimant of the evidence required to 
complete his or her application, in circumstances in which 
the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
the Board finds that this procedural consideration has been 
satisfied.  In particular, the Board notes that the  
statement of the case advises the veteran that there is no 
evidence that his current left wrist disability is due to an 
inservice disease or injury.  Moreover, unlike the situation 
in Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, as noted above, the Federal Circuit held in Epps 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.



ORDER

The claim of entitlement to service connection for chronic 
low back pain is well grounded.  To this extent only, the 
appeal is granted.

Entitlement to service connection for a left wrist condition 
is denied.


REMAND

Because the claim of entitlement to service connection for 
chronic low back pain is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed on the veteran's low back pain claim.  In 
particular, the Board notes that private medical records 
dated shortly before the veteran began his military service, 
from January 1964, and shortly after service discharge, from 
March 1968, reveal the veteran's complaints of back pain.  
The service medical records do not reveal evidence of any 
specific aggravating injury or event related to his low back.  
In a January 1997 statement to VA, the veteran stated that he 
never had a back injury while on active duty, just back pain.  
During his May 1996 RO hearing, the veteran testified that he 
had back pain when he was 8 years old (Transcript, p. 1), his 
back has bothered him "almost his entire life".  (T - 7).  
Furthermore, VA progress notes from January 1996 refer to 
magnetic resonance imaging (MRI) tests revealing L3 
hemangioma and "L4-L5 lg central disc with left sided 
lateralization".  According to the progress notes, the 
longstanding low back pain (since age 8) is attributable to 
the hemangioma, and the radiating left leg pain is related to 
the L4-L5 disc.  According to Stedman's Medical Dictionary, 
26th Edition, (Williams & Wilkins, 1995), at page 770, 
hemangioma is described as a "congenital anomaly.....".

Contrary to this evidence is the evidence from Dr. Weiss 
attributing the veteran's current low back pain to service, 
as well as an October 1996 private chiropractic spinal 
evaluation and the July 1996 VA progress notes that associate 
the veteran's current low back pain to service.  However, the 
record does not show that the veteran has undergone a VA 
examination specifically focused on his low back pain and its 
relation, if any, to service.              

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA examination of his low back 
condition.  The examiner should identify 
the nature of the veteran's current low 
back condition.  Furthermore, the 
examiner should provide an opinion, based 
on the medical and factual evidence on 
record, as to whether the veteran's 
current low back condition increased in 
disability during service or is otherwise 
connected to service, in light of the 
evidence of low back pain prior to, 
during and following service.  The claims 
folder should be made available to the 
examiner.  

2.  After completion of the VA 
examination, the RO should readjudicate 
the veteran's claim for service 
connection for chronic low back pain.  

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to develop additional 
evidence.  No inferences are to be drawn therefrom.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991 & Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


